DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Petition
On 7/7/2020 the applicant filed a petition for withdrawal of the restriction requirement mailed 1/31/2020. More specifically, the applicant requested that “the Restriction Requirement be reversed for Groups II & III and all Election of Species Requirement be reversed.” In the Petition Decision mailed 9/29/2020 applicant’s arguments were found unpersuasive and the petition for withdrawal of the restriction and election of species requirement was DENIED.

Response to Amendment
The amendment filed on 7/7/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 6 it is not clear is the claimed extender comprises vinyl acetate, methanol, or epoxy, or if the extender is something that “extends” (meaning unclear) vinyl acetate, methanol, or epoxy. It is further noted that claim 5 depends on claim 1 which already requires the nano composite include resin of polyester or epoxy. Therefore, in the event that epoxy is present as the resin (in claim 1) it is not clear if additional (second) epoxy is required by claim 6.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPAP 2013/0180769 to Aoshima or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2013/0180769 to Aoshima in view of USPAP 2007/0098910 to Yamagata and/or USPN 4,046,740 to Thornburrow.
Claim 1, Aoshima discloses a moulded laminated reinforced composite glass comprising: 10% to 20% by vol. of glass; and 80% to 90% by vol. nano composite including, a resin of polyester and/or epoxy, a curing system, and a nano particle uniformly dispersed in the resin (see entire document including [0018]-[0025], [0059]-[0066] and [0071]-[0078]). In the event that it is shown that the applied prior art does not disclose the claimed embodiment with sufficient specificity, the invention is obvious because the prior art specifically discloses the claimed constituents.
Claim 2, the composite glass comprises by vol. of the composite glass 30 to 90% of the nano composite, and the nano composite further includes by vol. of the nano composite 10 to 80% fabric embedded within the resin matrix ([0020] and [0058]). Therefore, Aoshima discloses that the nano composite may include by vol. of the composite glass 3 to 72% (10% of 30% = 3% and 80% of 90% = 72%) fabric embedded within the resin matrix ([0020] and [0058]).
Regarding the fabric being a “pre-stretched fabric” a specific amount of stretch is not claimed. Therefore, the claimed pre-stretched fabric encompasses a fabric stretched a minute amount wherein the fabric is patentably indistinguishable from a non-stretched fabric. As a result, the fabric of Aoshima reads on the current claims. It is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either 
Claim 3, the glass has a thickness of 1 mm to 30 mm ([0108] and [0110]). 
Claim 4, the glass is surface treated with coupling agent or coated with polymeric system or surface treated with coupling agent followed by coating with polymeric system [0083]. 
Claim 5, the nano composite includes 100 part per hundred of resin, by vol. of composite glass 2% to 5% curing system and by vol. of composite glass 0.1% to 1% nano particle ([0051]-[0054], [0059]-[0066], and [0070]-[0078]). 
Claim 6, the nano composite liquid system may comprise polyester, epoxy and other components ([0051] and [0070]-[0078]). 
Claim 7, the resin is thermosetting and/or thermoplastic ([0051]-[0054]). 
Claim 8, Aoshima discloses the use of an unsaturated polyester and a curing system ([0070]-[0078]) but Aoshima does not appear to specifically mention the curing system including cobalt octoate and methyl ethyl ketone peroxide. Thornburrow discloses that it is known in the art to use a curing system including cobalt octoate and methyl ethyl ketone for unsaturated polyester to increase the curing rate (see entire document including column 1, lines 3-58). Therefore, it would have been obvious to one having ordinary skill in the art to use a curing system including cobalt octoate and methyl ethyl ketone to increase the curing rate.
Claim 9, the nano particle is selected from carbon nano tubes (CNT), nano clay like MMT clay, nano silica, and/or nano zeolite ([0059]-[0066]). 
Claim 10, Aoshima discloses that the glass may be surface treated with a coupling agent [0083] but Aoshima does not appear to specifically mention coupling agents selected from amino isopropyl ethoxysilane, isopropyl triisostearoyltitanate, g-aminopropyltrimethoxysilane, sebacoyl chloride and toluene diisocynate. Yamagata discloses that it is known in the art to use g-aminopropyltrimethoxysilane 
Claim 12, the fabric may comprise polyester or glass [0056].

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2013/0180769 to Aoshima or, in the alternative, over USPAP 2013/0180769 to Aoshima in view of USPAP 2007/0098910 to Yamagata and/or USPN 4,046,740 to Thornburrow as applied to claims 1-10 and 12 above, and further in view of USPN 6,325,110 to Scari.
Aoshima does not appear to mention the directionality or basis weight of the glass fabric but Scari discloses that it is conventional in the art to use a unidirectional or bidirectional glass fabric with a basis weight of between 70-200 GSM (see entire document including Figure 7, column 2, lines 1-29, and column 4, lines 16-64). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the glass fabric of Aoshima with any suitable construction and basis weight, such as claimed, motivated by a desire to form a product with optimal dimensional stability and/or because it is within the general skill of a worker in the art to select a fabric basis weight on the basis of its suitability and desired characteristics.

Response to Arguments
Applicant's arguments filed 7/7/2020 have been fully considered but they are not persuasive.
Regarding the Non-Final Office Action mailed 4/7/2020, the applicant asserts that the examiner failed to cite the specific portions of the cited prior art references that teach the limitations of claims 2 and 12-14. Specifically, the applicant asserts that the examiner failed to cite the portions of the references that teach a pre-stretched fabric (claim 2) or the claimed pre-stretched fabric specifics (claims 12-14). 
Regarding the current claims, the applicant asserts that Aoshima fails to teach the claimed fabric volume percentage or the fabric being pre-stretched. The examiner respectfully disagrees. The composite glass of Aoshima comprises by vol. of the composite glass 30 to 90% of the nano composite and the nano composite further includes by vol. of the nano composite 10 to 80% fabric embedded within the resin matrix ([0020] and [0058]). Therefore, Aoshima discloses that the nano composite may include by vol. of the composite glass 3 to 72% (10% of 30% = 3% and 80% of 90% = 72%) fabric embedded within the resin matrix ([0020] and [0058]).
Regarding the fabric being a “pre-stretched fabric” a specific amount of stretch is not claimed. Therefore, the claimed pre-stretched fabric encompasses a fabric stretched a small amount wherein the fabric is patentably indistinguishable from a non-stretched fabric. As a result, the fabric of Aoshima reads on the current claims. It is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if the applicant intends to rely on Examples in the specification or in a submitted declaration to show non-obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789